Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
Claims 1-19 have been examined in this application. This communication is the first action on the merits.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/19/2021 is in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the information disclosure statement is being considered by the examiner.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 11, 25 of U.S. Patent No. 10909565 (Application No. 14 218 271). 
Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one having ordinary skill in the art to modify the claimed 

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 11, 25 of U.S. Patent No. 10909565 (Application No. 14 218 271). 
Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one having ordinary skill in the art to modify the claimed invention with the features of wherein the updated account information comprised updated account information of the transaction devices/wherein the updated account information is stored in the account module/implement a summary report module configured to generate a summary report listing rewards received by the consumer over a time period/generate, provide and display the summary report to the consumer through the graphical user interface generated by the mobile device phone, in order to cover slightly broader limitations. Furthermore, the claimed elements perform the same function as before.




The prior art of record does not teach neither singly nor in combination the limitations of claims 1-19.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ross (20120221420) teaches reward information being associated with multiple transaction devices/account information for a plurality of transaction devices of a customer/a mobile phone including a location module, comprising the location data of the mobile phone/the mobile phone including a graphical user interface/the graphical user interface displays on the mobile device the transaction devices/receive updated account data with the transceiver of the mobile phone from at least a transaction system and a financial institution/the mobile device including a point of sale module configured to communicate with and receive transaction data from a point of sale terminal/receive input selection by a user of transaction devices through the graphical user interface to complete a transaction/completing the transaction using the selected transaction device/the updated account data is stored in the account module and comprises updated account data of the transaction devices/determine a reward for each transaction device/determine one or more of the transaction devices to complete the transaction.
Bhaskaran (20120173305) teaches the mobile phone implementing an account module to store account data in the mobile phone memory/a reward module that stores reward data for reward programs in the mobile phone memory/the mobile phone including a payment method module that determines a reward based on the transaction data and the reward data stored in the phone.
Bao (20130197992) teaches the mobile phone comprising a summary report module that generates a summary report listing rewards received by the consumer over a time period/generate, provide and display the summary report to the consumer through the graphical user interface generated by the mobile phone.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3681
1/22/2022